





Exhibit 10.16


CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE


THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into
by and between Actuant Corporation (the “Corporation”), and David M. Sefcik, an
individual (“Employee”) (collectively, the “Parties”).
RECITALS
WHEREAS, Employee is the Executive Vice President, Industrial of the Corporation
and Director Actuant India Pvt.
WHEREAS, Employee’s employment with the Corporation shall terminate effective
August 9, 2016, as the result of a position elimination.
WHERAS, Corporation and Employee desire to enter into this Agreement in
connection with Employee’s separation of employment.
WHEREAS, this Agreement embodies all of the separation terms and conditions and
shall constitute the complete agreement between the Parties.
NOW, THEREFORE, in consideration of the promises contained herein and for good
and valuable consideration, the sufficiency of which is acknowledged, the
Parties agree as follows:









































--------------------------------------------------------------------------------





AGREEMENT


1. Recitals. The foregoing recitations are true, correct, and incorporated
herein.
2. Separation of Employment. Employee’s employment with the Corporation is
terminated effective August 9, 2016 (the “Separation Date”). Employee will
receive the final paycheck for wages earned by Employee through the Separation
Date on the August 26, 2016 payroll. This final paycheck will include payment
for any accrued but unused vacation.
3. Resignation from Board of Directors. Employee resigns any and all officer
and/or director positions Employee holds for the Corporation effective on the
Separation Date, including the position of Director Actuant India Pvt. Employee
shall willingly cooperate with the Corporation’s reasonable requests to
effectuate Employee’s resignation including executing resignation letters,
should additional information and/or execution of documents be necessary or
desirable.
4. Severance Payments. The Corporation will pay Employee severance for the
fifty-two (52) week period following the Separation Date, at the weekly gross
rate of Eight Thousand, One Hundred and Seventy-three and 08/100 Dollars
($8,173.08), from which all applicable payroll taxes and withholdings will be
deducted (the “Severance Payment”). Except as provided in Section 13 below, the
Severance Payment will be paid to Employee in biweekly installments in
accordance with the Corporation’s usual payroll practices, with the first
payment to be made on the Corporation’s first regular payroll date following the
Effective Date of the Agreement. The Severance Payment will be allocated to the
fifty-two (52) week period following the Separation Date for purposes of
unemployment compensation. This Severance Payment is made in lieu of any other
agreement or policy which may convey any right to Employee to severance pay,
including any Corporation severance policy. Employee shall have no right to any
severance other than outlined in this Agreement. The period during which the
Severance Payment is being paid is the “Severance Period.”
5. Bonus Pay. The Corporation will pay Employee a 2016 bonus (if any) based on
what Employee would have earned on a full 2016 fiscal year basis based on
Industrial Segment results (“Bonus Payment”). Except as provided in Section 13,
the Bonus Payment shall be paid at the time other employee bonuses are paid
after the Corporation finalizes its fiscal year results in October or November
2016. Employee will not be eligible for any Bonus Pay in fiscal year 2017 and
beyond.
6. Equity Awards. The disposition of the Employee’s outstanding equity awards
shall be as follows:
(a)Stock Options. All outstanding stock options held by Employee that are
scheduled to vest within two (2) years of the Separation Date shall become fully
vested as of October 4, 2016, and each stock option shall be exercisable through
the expiration date thereof. All other unvested stock options held by Employee
will be forfeited by Employee without any payment thereunder.
(b)Restricted Stock Units. All Restricted Stock Units (“RSU’s”) held by Employee
that are scheduled to vest within two (2) years of the Separation Date shall
become fully vested as of October 4, 2016. All other unvested RSU’s held by
Employee will be forfeited by Employee without any payment thereunder.
(c)Performance Stock Units. All Performance Stock Units (“PSU’s”) held by
Employee that are scheduled to vest within two (2) years of the Separation Date
will remain in force. Following completion of the performance period applicable
to each performance share award that remains in force, Employee shall be issued
the full number of shares of common stock that would otherwise have been payable
under such performance share award based on achievement of the performance
objectives as if Employee’s employment had not been terminated. All other
unvested PSU’s held by Employee will be forfeited without any payment
thereunder.





--------------------------------------------------------------------------------





7. Supplemental Executive Retirement Plan; Deferred Compensation Plan.
Employee's eligibility to participate in the Supplemental Executive Retirement
Plan (“SERP”) will end on the Separation Date and no contributions will be made
thereunder with respect to any period after the Separation Date, it being agreed
that Employer will make a company contribution on behalf of Employee for the
plan year ending August 31, 2016. Employee's eligibility to participate in the
Deferred Compensation Plan (“DCP”) will end on the Separation Date and no
contributions will be made thereunder with respect to any period after the
Separation Date, it being understood that Employer will make a non-qualified
core and restoration contribution for Employee for the plan year ending August
31, 2016. Payments under the SERP will be made in accordance with the terms
thereof. Payments under the DCP, including disposition of RSU deferrals, will be
made pursuant to the terms of the DCP and the deferral elections thereunder.
8. Outplacement Services. The Corporation will provide outplacement services not
to exceed the total amount of Forty Thousand and 00/100 Dollars ($40,000)
(“Outplacement Cap”) for a period of up to twelve (12) consecutive months
following the Separation Date provided Employee begins participation within
fourteen (14) days of the Effective Date. The Corporation’s payment for
outplacement shall terminate upon the earliest of the following dates: (a)
August 9, 2017; (b) Employee accepts alternative employment; (c) Employee stops
using the outplacement services for 30 days; (d) the Outplacement Cap is
reached.
9. Benefits
(a)Group Health Insurance Benefits and COBRA Allowance. Following Employee’s
separation of employment, the Corporation will continue to provide medical,
dental, and vision coverage through the end of the month of the Separation Date.
COBRA continuation for coverage under the Corporation’s Medical/Dental/Vision
Plans will become available for election by Employee on the first day of the
calendar month next following the Separation Date. The Employee will be offered
COBRA continuation for the medical, dental and vision coverage.
(b)Should Employee elect COBRA coverage, beginning the month following the
Separation Date through August 31, 2017, Employee will continue to be eligible
for coverage under the group medical plans of Employer at active employee rates
(which coverage, for avoidance of doubt, shall run concurrent with required
COBRA coverage).
(c)Employee understands that the special benefits that Employee will receive by
the timely signing and not revoking this release, the Corporation will pay the
cost of COBRA coverage, in excess of my current monthly contribution, for the
twelve (12) months following the Separation Date, through August 2017, provided
Employee continues to make timely payments in the amount of Employee’s current
contribution during the foregoing period. Thereafter, starting September 1,
2017, Employee shall be responsible for paying the full cost of any continued
coverage under COBRA. Employee understands that the coverage contributions must
be paid directly to the COBRA Administrator and that contributions are not
deducted from Severance Payments. Employee understands that in October or
November 2016, Employee will elect benefits during the 2017 Benefits Open
Enrollment and that benefit rates may change starting January 1, 2017 based on
new calendar year Corporation rates.
10. Termination of Other Benefits and Change in Control Agreement. Except as
provided herein, Employee’s eligibility for coverage under the benefit plans of
the Corporation, as may be applicable, will end on the Separation Date. More
specifically, Employee is not eligible to participate in any Corporation bonus
plan except as otherwise outlined in this Agreement. To the extent provided for
under the terms of certain benefit plans, Employee’s benefits may continue until
the end of the month during which Employee’s employment terminates, or longer,
depending on Employee’s eligibility to continue such benefits at Employee’s own
expense pursuant to applicable federal and state law. Notwithstanding the
foregoing, nothing in this Agreement shall reduce or eliminate vested rights or
benefits under any retirement plan (qualified or nonqualified), medical plan or
any other employee welfare benefit plan. Employee shall continue to be eligible
for the Change in Control benefits under the Change in Control Agreement for
David M. Sefcik dated October 13, 2014 should the Corporation experience a
Change in Control within six (6) months of the Separation Date, provided any and
all requirements under that Change in Control Agreement are met, except all
payments and other benefits paid by the Corporation pursuant to this Agreement
shall be offset against any payments and benefits that may become due under the
Change in Control Agreement. Any other change in control agreements to which
Employee may be a party with the Corporation are hereby terminated.







--------------------------------------------------------------------------------





11. Stock Transactions. Employee agrees that as a former executive of the
Corporation, he may be subject to insider trading restrictions and guidelines
for six (6) months following the Separation Date, including 401(k) transactions,
sales of stock, and transactions with regard to stock options. During this
period, all stock transactions must be approved by the Executive Vice President
and Chief Financial Officer, Andrew Lampereur.
12. Taxes. It is Employer’s intention that all payments of benefits provided
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including, without limitation, the six-month
delay for payments of deferred compensation to “key employees” upon separation
from service pursuant to Section 409A(a)(2)(B)(i) of the Code (if applicable),
and this Agreement shall be interpreted, administered, and operated accordingly.
If under this Agreement an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(ii). Notwithstanding anything to the contrary
herein, Corporation does not guarantee the tax treatment of any payments or
benefits under this agreement, including, without limitation, under the Code,
federal , state, local, or foreign tax laws and regulations. Employee’s right to
payment of the amounts and receipt of benefits due under Sections 4, 5, 6, 7, 8,
9, and 10 of this Agreement shall be subject to and contingent upon execution
and non-revocation of this Agreement in accordance with Section 33 (the “Release
Condition”). For the avoidance of doubt, in no event shall any amount ever be
payable under Sections 4, 5, 6, 7, 8, 9, and 10 if, prior to the thirtieth
(30th) day following his Separation Date, either (A) Employee has not executed
this Agreement, or (B) this agreement has not become irrevocable (the “30-day
Release Condition Period”). Payments that would be payable during the 30-day
Release Condition Period, but for the application of the previous two sentences,
shall instead be paid in the first payroll period following the Effective Date
(as long as the requirements of the previous two sentences have been met).
Notwithstanding the foregoing, in the event that the 30-day Release Condition
Period spans two calendar years, then regardless of the date on which Employee
satisfies the Release Condition, all payments or benefits that would otherwise
be due under Sections 4, 5, 6, 7, 8, 9, and 10 of this Agreement shall not be
paid or commence, as applicable, until the first day of the second calendar year
encompassing the 30-day Release Condition Period. The Corporation may deduct all
applicable payroll taxes and withholdings from any payments under this
Agreement.
13. General Release by Employee. Employee, for himself, his successors,
administrators, heirs, and assigns, hereby releases the Corporation, all of its
related and affiliated entities, and all of their respective current and former
officers, directors, shareholders, managers, employees, attorneys, agents,
successors, heirs, assigns, and insurers (“Released Parties”) from any and all
claims for sums of money, accounts, claims for attorneys’ fees, costs or
expenses, causes of action, demands, damages, obligations, promises, agreements,
controversies, suits, rights, losses, debts, or liabilities of any kind or
character whatsoever (“Claims”), whether known or unknown, which Employee has,
had, or might have been able to assert or make based on any action, omission, or
conduct of any kind on the part of the Released Parties from the beginning of
time up to Employee’s execution of this Agreement.
Without limiting the generality of the foregoing, this Release specifically
applies to:
(a)    Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of attorneys’ fees or costs, outrageous behavior, breach of
express or implied contract, promissory estoppel, breach of fiduciary duty,
violation of corporate by-laws or corporate governance documents, violation of
statute, breach of the implied duty of good faith, or under any other theory of
recovery; and
(b)    Any and all Claims under or pursuant to the Americans with Disabilities
Act, the Age Discrimination in Employment Act (which protects persons 40 and
over against age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Genetic Information Nondiscrimination Act of 2008, the Family and
Medical Leave Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts,
United States Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended,
and § 1985, the Occupational Safety and Health Act, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, the Fair Labor Standards Act, federal, state, or local wage payment
laws, federal, state, or local whistleblower laws, federal, state, or local
family and/or medical leave laws, or any other federal, state, or local law,
statute, ordinance, rule, regulation, or Executive order relating to employment
and/or discrimination in employment, and/or any Claims to attorneys' fees or
costs thereunder.
Further, Employee confirms that, as of the date of this Agreement, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.





--------------------------------------------------------------------------------





This Section 14 is essential and material to this Agreement and without such
general release, no agreement would have been reached by the Parties.
Notwithstanding the foregoing or anything else in this Agreement, this Agreement
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, to the extent Employee’s right to do so is not subject to
waiver. This Agreement also does not waive or release (i) any claims that
Employee might have that arise after Employee’s execution of this Agreement;
(ii) Employee’ right to enforce the terms of this Agreement; or (iii) any rights
which cannot be waived as a matter of law; (iv) any rights or claims for
indemnification or advancement of expenses Employee may have under applicable
laws, under the applicable constituent documents (including bylaws and articles
of incorporation) of Corporation, under any applicable insurance policy of
Corporation may maintain, or any other agreement Employee may have with the
Corporation relating to his service as a Director and/or Officer (as such terms
are defined in Employee’s bylaws as in effect on the Effective Date).
14. No Pending Claim. As of the Effective Date, Employee has no current charge,
complaint, grievance or other proceeding pending against the Released Parties
before any local, state or federal agency or court.
15. Transition Assistance During Severance Period. During the Severance Period,
Employee will provide reasonable cooperation and assistance with transitional
issues to the Corporation, at reasonable times and places and in reasonable
amounts. These transitional assistance services shall be provided without
additional payment to Employee beyond the Severance Payment and other benefits
outlined in this Agreement, except for reimbursement of pre-approved (in
writing) reasonable expenses, if any, in accordance with the Corporation’s
expense reimbursement policies and practices.
16. Restrictive Covenants. As a member of the Corporation’s executive
leadership, during Employee’s employment with the Corporation, Employee had
access to and in-depth knowledge of Confidential Information regarding the
Corporation and its affiliates, including about customers, strategy, product
development, finances and business plans. Employee’s access to Confidential
Information, customers, strategy, product development, finances and business
plans was not limited to the Industrial Segment but included the entire
Corporation.
(a)Definitions: For the purposes of this Agreement, the following definitions
shall apply:
(i)“Actuant Industrial” means Actuant Corporation’s Industrial Segment,
including any and all Actuant Corporation direct and indirect subsidiaries
within Actuant’s Industrial Segment as of the date of this Agreement, including
but not limited to Precision Hayes International, Inc., and the following
business units within Actuant Corporation: Enerpac, Milwaukee Cylinder, Simplex,
Larzep Hydraulic..
(ii)“Competing Company” means the following companies: Power Team, a subsidiary
of SPX Corporation, HyTorc, a division of UNEX Corporation, the division or
segment of SFA Companies responsible for BVA Hydraulics, RAD Torque Systems, the
division or segment of Maschinenfabrik Wagner GmbH & Co. KG responsible for the
Plarad brand, all Hi-Force company business units that compete with Actuant
Industrial, Lukas Haudraulik GmbH, a unit of IDEX Corporation, General
Technologies, Inc., STS Systems Pty Ltd., TorcUP, Dorman Long Technology, Bosch
Rexroth AG, and any division or unit of the following companies that produce or
sell products competitive with Actuant Industrial: Atlas Copco, Ingersoll-Rand,
Parker International, Stanley Black and Decker, and Snap-On . The aforementioned
list of Competing Companies was discussed and negotiated between the parties and
agreed to be direct competitors of Actuant Industrial.
(iii)“Competing Product” means any product or service which is sold or provided
in competition with a product or service that is, as of the end of Employee’s
employment with Corporation, either (a) sold or provided by Actuant Industrial
or (b) is in the process of development for sale by the Actuant Industrial
within twelve months after the end of Employee’s employment with Corporation;
provided, however, the term Competing Product is limited to products or services
sold or provided in competition with products or services which:
(1)Employee sold or provided on behalf of the Actuant Industrial ;
(2)one or more Corporation employees or business units managed or directed by
Employee sold or provided on behalf of Actuant Industrial;





--------------------------------------------------------------------------------





(3)were designed, developed, tested, distributed, marketed, provided or produced
by Employee (individually or in collaboration with other Actuant Industrial
employees) or one or more Actuant Industrial employees or business units managed
or directed by Employee; or
(4)which were designed, tested, developed, distributed, marketed, produced, sold
or provided by Actuant Industrial with management or executive support from
Employee, at any time during the twelve months immediately preceding the end of
Employee’s employment with the Corporation.
(iv)“Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded, magnetically or electronically
or otherwise stored, and whether originated by the Employee or otherwise coming
into the possession or knowledge of the Employee, which is possessed by or
developed for the Corporation and/or Actuant Industrial which relates to the
Corporation’s and/or Actuant Industrial’s existing or potential business, which
information is not reasonably ascertainable by the Corporation’s or Actuant
Industrial’s competitors or by the general public through lawful means, and
which information the Corporation and/or Actuant Industrial treats as
confidential, including information regarding the Corporation and/or Actuant
Industrial’s business affairs, plans, strategies, products, designs, finances,
computer programs, research, customers, purchasing, marketing, and other
information
(v)“Key Employee” means any person who at the Separation Date is employed or
engaged by Corporation or Actuant Industrial, and with whom Employee has had
material contact in the course of employment during the twelve (12) months
immediately preceding the Separation Date, and such person is in possession of
Confidential Information and/or Trade Secrets of Corporation or Actuant
Industrial.
(vi)“Key Services” means services of the type performed by a Management
Employee, Key Employee or Supervised Employee for the Corporation or Actuant
Industrial during the final twelve (12) months preceding the Separation Date,
but shall not include clerical, menial, or manual labor.
(vii)“Management Employee” means any person who at the Separation Date is
employed or engaged by Corporation or Actuant Industrial, and with whom Employee
has had material contact in the course of employment during the twelve (12)
months immediately preceding the Separation Date, and such person is a manager,
officer, director, or executive of Corporation or Actuant Industrial.
(viii)“Restricted Customer” means a customer of Actuant Industrial to which
Employee, or one or more individuals or Actuant Industrial business units
supervised, managed, or directed by Employee, sold or provided products or
services on behalf of or as part of Employee’s employment with the Corporation
during the twelve-month period immediately preceding the last date of Employee’s
employment with the Corporation.
(ix)“Strategic Customer” means a customer of Actuant Industrial that purchased a
product or service from the Actuant Industrial during the twelve-month period
immediately preceding the last date of Employee’s employment with the
Corporation, but is limited to individuals and entities concerning which
Employee learned, created or reviewed Confidential Information or Trade Secrets
on behalf of the Corporation and/or Actuant Industrial during the twelve-month
period immediately preceding the last date of Employee’s employment with the
Corporation.
(x) “Supervised Employee” means any person who at the Separation Date is
employed or engaged by Corporation and/or Actuant Industrial, and with whom
Employee has had material contact in the course of employment during the twelve
(12) months immediately preceding the Separation Date, and such person was
directly managed by or reported to Employee during the last 12 months prior to
the Separation Date.
(xi)“Third Party Confidential Information” means information received by the
Corporation and/or Actuant Industrial from others that Corporation or Actuant
Industrial has an obligation to treat as confidential.
(xii)“Trade Secret” means a Trade Secret as that term is defined under Wisconsin
law.
(xiii)“Restricted Territory” means states, provinces or territories within the
United States or other countries in which Actuant Industrial
(1)provided products or services;





--------------------------------------------------------------------------------





(2)sold or solicited the sale of products or services;
Notwithstanding the above, the term “Restricted Territory” is limited to states,
provinces or territories within the United States or other countries in which
the Actuant Industrial sold or provided in excess of $100,000 worth of products
or services in the twelve-month period immediately preceding the end of
Employee’s employment with Corporation.
(b)Limited Restriction on Misuse of Goodwill. For twelve months following the
end of Employee’s employment with the Corporation, for whatever reason, Employee
shall not sell or solicit the sale of a Competing Product to a Restricted
Customer. This Paragraph shall not bar Employee from performing clerical, menial
or manual labor, and shall apply to Employee only if Employee was engaged in or
managed or directed sales activities on behalf of the Corporation during the
final twelve months of Employee’s employment with the Corporation.
(c)Limited Restriction on Assisting Misuse of Goodwill. For twelve months
following the end of his/her employment with the Corporation, for whatever
reason, Employee shall not manage, direct or assist another person or entity in
selling or soliciting the sale of a Competing Product to a Restricted Customer.
This Paragraph shall not bar Employee from performing clerical, menial or manual
labor and shall apply to Employee only if Employee was engaged in or managed or
directed sales activities on behalf of the Corporation during the final twelve
months of Employee’s employment with the Corporation.
(d)Limited Restriction on Misuse of Information. For twelve months following the
end of his/her employment with the Corporation, for whatever reason, Employee
shall not sell or solicit the sale of a Competing Product to a Strategic
Customer. This Paragraph shall not bar Employee from performing clerical, menial
or manual labor, and shall apply to Employee only if Employee was engaged in or
managed or directed sales activities on behalf of the Corporation during the
final twelve months of Employee’s employment with the Corporation.
(e)Limited Restriction on Assisting Misuse of Information. For twelve months
following the end of his/her employment with the Corporation, for whatever
reason, Employee shall not manage, direct or assist another person or entity in
selling or soliciting the sale of a Competing Product to a Strategic Customer.
This Paragraph shall not bar Employee from performing clerical, menial or manual
labor and shall apply to Employee only if Employee was engaged in sales
activities on behalf of the Corporation during the final twelve months of
Employee’s employment with the Corporation.
(f)Limited Territorial Restriction- Executive and Management Activities. For
twelve months following the end of his/her employment with the Corporation, for
whatever reason, Employee shall not perform services of the type Employee
performed for the Corporation during the twelve-month period immediately
preceding the end of Employee’s employment with the Corporation as part of the
business of selling, soliciting the sale of or providing Competing Products in
the Restricted Territory for a Competing Company, or as part of the business of
designing, testing, developing or producing Competing Products for sale in
Restricted Territory for a Competing Company. This Paragraph shall not bar
Employee from performing clerical, menial or manual labor, and shall apply to
Employee only if Employee was engaged in executive or management activities on
behalf of the Corporation during the final twelve months of Employee’s
employment with the Corporation.
(g)Limited Territorial Restriction -Marketing Activities. For twelve months
following the end of his/her employment with the Corporation, for whatever
reason, Employee shall not perform services of the type Employee performed for
the Corporation during the twelve-month period immediately preceding the end of
Employee’s employment with the Corporation for a Competing Company as part of
the business of marketing Competing Products for sale in the Restricted
Territory. This Paragraph shall not bar Employee from performing clerical,
menial or manual labor, and shall apply to Employee only if Employee was engaged
in marketing activities on behalf of the Corporation during the final twelve
months of Employee’s employment with the Corporation.
(h)Limited Territorial Restriction - Design, Development, Production and Testing
Activities. For twelve months following the end of his/her employment with the
Corporation, for whatever reason, Employee shall not perform services of the
type Employee performed for the Corporation during the twelve-month period
immediately preceding the end of Employee’s employment with the Corporation for
Competing Company as part of the business of designing, testing, developing or
producing Competing Products for sale in the Restricted Territory for a
Competing Company. This Paragraph shall not bar Employee from performing
clerical, menial or manual labor and shall apply to Employee only if Employee
was engaged in or managed or directed product design, development, production or
testing activities on behalf of the Corporation during the final twelve months
of Employee’s employment with the Corporation.
(i)Non-solicitation of Employees.





--------------------------------------------------------------------------------





(i)Non-solicitation of Management Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Management Employee to terminate their employment with
Corporation or Actuant Industrial to provide Key Services in competition with
the Corporation or Actuant Industrial unless such Management Employee has
already ceased employment with Corporation or Actuant Industrial.
(ii)Non-solicitation of Key Employees. For twelve (12) months following the
Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Key Employee to terminate their employment with
Corporation or Actuant Industrial to provide Key Services in competition with
Corporation or Actuant Industrial, unless such Key Employee has already ceased
employment with Corporation or Actuant Industrial.
(iii)Non-solicitation of Supervised Employees. For twelve (12) months following
the Separation Date, Employee shall not, without the prior written consent of
Corporation, encourage, cause, or solicit, or assist others in encouraging,
causing, or soliciting, a Supervised Employee to terminate their employment with
Corporation or Actuant Industrial to provide Key Services in competition with
Corporation or Actuant Industrial, unless such Supervised Employee has already
ceased employment with Corporation or Actuant Industrial.
(j)Obligation Not to Disclose Trade Secrets. Prior to and after the Separation
Date, Employee shall not use or disclose the Corporation’s or Actuant
Industrial’s Trade Secrets so long as they remain Trade Secrets. Nothing in this
Agreement shall limit either Employee’s statutory and other duties not to use or
disclose the Corporation’s or Actuant Industrial’s Trade Secrets, or the
Corporation’s or Actuant Industrial’s remedies in the event Employee uses or
discloses the Corporation’s or Actuant Industrial’s Trade Secrets.
(k)Obligations Not to Disclose or Use Confidential Information. During the two
(2) year period commencing at the Separation Date, Employee will not use or
disclose any Confidential Information, whether such Confidential Information is
in Employee’s memory or it is set forth electronically, in writing or other
form. This prohibition does not prohibit Employee’s disclosure of information
after it ceases to meet the definition of “Confidential Information,” or
Employee’s use of general skills and know-how acquired during and prior to
employment by the Corporation, as long as such use does not involve the use or
disclosure of Confidential Information; nor does this prohibition restrict
Employee from providing prospective employers with an employment history or
description of Employee’s duties with the Corporation, so long as Employee does
not use or disclose Confidential Information. Notwithstanding the foregoing, if
Employee learns information in the course of employment with the Corporation
which is subject to a law governing confidentiality or non-disclosure, Employee
shall keep such information confidential at least for so long as required by
law. Nothing in this release shall be construed to prevent Employee from
communicating with any United States government agency regarding matters within
the agency’s jurisdiction.
17. Return of Property and Restrictive Covenants. No later than 5:00 p.m. on the
Separation Date, Employee shall provide to Gene Skogg, Executive Vice President
Human Resources, any and all originals and copies in Employee’s possession,
custody, or control of any and all Corporation property, including but not
limited to keys, key cards, files and records, documents, electronically stored
information or writings, software, computer hardware, printers, wireless handled
devices, phones, identification cards, credit cards, and any material of any
kind that contain confidential information of the Corporation or its customers
or clients (“Company Property”). Employee shall not make, retain, or transfer to
any third party any copies of Company Property. Should Employee inadvertently
retain and later realize that Employee has retained any such Corporation
Property, Employee shall notify and return such Corporation Property to the
Corporation within two (2) calendar days of Employee’s discovery.
Notwithstanding the foregoing, Employee may retain his Employer issued cell
phone and cell phone number provided Employee first delivers his cell phone to
the Corporation for the removal of all Corporation data. No later than five (5)
business days after the Effective Date, Employee will complete, execute and
deliver to the cell phone service provider such documents as may be required to
affect the transfer of the cell phone service, cell phone and cell phone number
to Employee.
18. No Admission. This Agreement is entered into for the sole purpose of
concluding all matters between Employee and the Corporation based upon defined
rights and obligations. Neither this Agreement nor its contents is an admission
of any liability by the Corporation, or any of the Released Parties. Any such
liability is expressly and vigorously denied.
19. No Other Compensation. Employee is not owed nor shall Employee accrue or be
entitled to receive any other wages, salary, benefits, bonuses, incentives,
fees, stock options, commissions or any other form of benefits, compensation or
remuneration of any kind from the Corporation and/or the Released Parties,
except as set forth in this Agreement.





--------------------------------------------------------------------------------





20. Confidentiality. Unless required or protected by law, or pursuant to a
lawfully issued subpoena, Employee may not and will not disclose to nor discuss
with any person other than Employee’s spouse, accountant, or attorney(s), any
person any information regarding the circumstances leading up to and surrounding
this Agreement or the negotiation, existence, and terms of this Agreement.
Employee shall advise Employee’s spouse, accountant, or attorney(s) of
Employee’s obligations under this Section at the time any disclosure is made.
Disclosure of the negotiation, existence, or terms of this Agreement by
Employee’s spouse, accountant or attorney(s) shall be deemed to be disclosure by
Employee for purposes of this Section.
21. Non-Disparagement. Employee shall not publish or utter, whether in writing
or orally, any disparaging statements about the character, competence,
integrity, or business practices of the Corporation, its officers, directors,
managers, supervisors, employees, or agents. Nothing in this Agreement, however,
shall prevent Employee from providing truthful testimony as required by law or
from engaging in any activities protected by law. Nothing in this release shall
be construed to prevent Employee from communicating with any United States
government agency regarding matters that are within the agency’s jurisdiction.
Corporation agrees that no officer or director of Corporation will make any
disparaging statements, whether written, oral or electronic to any third party
about Employee, unless unless compelled to do so as part of the judicial process
as part of any litigation between the parties related to this Agreement.
Corporation also agrees to provide a non-disparaging reference letter on Actuant
letterhead within 10 days of the Effective Date of this Agreement
22. Litigation Cooperation. Upon reasonable notice by the Corporation and
subject to Employee’s reasonable availability, Employee will cooperate fully
with Corporation with respect to any litigation or other matter related to
Employee’s employment with Corporation and will provide all assistance requested
by the Corporation in connection therewith, including but not limited to
participation in meetings, depositions, conference calls, trial testimony, and
consultation with outside counsel. Employee may not and will not discuss with
anyone outside the Corporation any litigation or the subject matter thereof or
related thereto without prior consultation with and approval of the Corporation.
Nothing in this Agreement, however, shall prevent Employee from providing
truthful testimony as required by law or from engaging in any activities
protected by law.    
23. Post-Employment References. Employee will direct prospective employers
seeking information concerning Employee’s employment with the Corporation to
send their inquiries, in writing, to the attention of Gene Skogg, Executive Vice
President Human Resources, N86 W12500 Westbrook Crossing, Menomonee Falls, WI
53051. The Corporation will respond only to written inquiries and, in accordance
with its policy, will limit its response to Employee’s dates of employment and
last position held.
24. Forum Selection. Any dispute between the Parties arising out of or related
to this Agreement shall be heard only by the Circuit Court of Waukesha County,
Wisconsin, or by the United States District Court for the Eastern District of
Wisconsin; and the Parties hereby consent to the Circuit Court of Waukesha
County, Wisconsin, or the United States District Court for the Eastern District
of Wisconsin, as the exclusive venues for resolving any such disputes.
25. Applicable Law. Except to the extent governed by federal law, this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin, excluding any that mandate the use of another jurisdiction’s
laws.
26. Severability. The provisions of this Agreement are severable. If any
provision is adjudged void, unenforceable, or contrary to law, it is the
intention of the parties that such provision shall not thereby be terminated,
but shall be deemed amended to the extent required to render it valid and
enforceable, such amendment to apply only in the jurisdiction of the court which
has made such adjudication. The balance of the Agreement nonetheless will remain
in full force and effect.
27. Complete Agreement. This Agreement and any agreement between the Corporation
and Employee restricting Employee’s post-employment activities constitute the
entire agreement between the parties. Any and all prior or contemporaneous
agreements or understandings that are not embodied in this Agreement or
agreement governing post-employment activities are of no force or effect.
Moreover, the terms of this Agreement may not be modified, except by written
agreement signed by both Parties.
28. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which together shall constitute
one and the same instrument. The Parties further agree that facsimile or .pdf
signatures shall be treated as originals.
29. Acknowledgments. The Parties to this Agreement, and each of them, represent
that no promise, inducement, or agreement not herein expressed has been made
regarding the Agreement; that in executing this Agreement, they have had the
opportunity to consult with receive advice from an attorney; that they have
executed this Agreement freely and voluntarily, with





--------------------------------------------------------------------------------





full knowledge of all material facts after independent investigation and without
fraud, duress, or undue influence of any kind or nature whatsoever; and that
they have read the Agreement and fully understand each and every provision
contained therein.
30. Binding Agreement. This Agreement and each provision hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, and assigns.
31. Section Headings. The section headings in the Agreement are solely for
convenience of reference and shall not in any way affect the interpretation of
this Agreement.
32. Additional Acknowledgments by Employee. Employee further acknowledges that:
(a)Employee is receiving the Severance Payment and other benefits in exchange
for Employee’s execution of this Agreement, which Employee would not otherwise
be entitled to receive.
(b)Employee is hereby advised to consult with an attorney prior to signing this
Agreement.
(c)Employee has twenty-one (21) days in which to consider whether to sign this
Agreement.
(d)After Employee signs this Agreement, Employee shall have seven (7) days in
which to revoke acceptance of this Agreement by delivering written notice to
Gene Skogg, Executive Vice President Human Resources Actuant Corporation, N86
W12500 Westbrook Crossing, Menomonee Falls, WI 53051.
(e)This Agreement is not enforceable and effective, and no payments will be made
hereunder, until the seven (7) day revocation period has expired without
revocation by Employee (the “Effective Date”).







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.




/s/ David M. Sefcik     
DAVID M. SEFCIK


ACTUANT CORPORATION
                        
By:    /s/ Eugene E. Skogg         
Name: EUGENE E. SKOGG
Title: Executive Vice President - Global Human Resources




    





















